                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                  No. 2:03-cr-20065-JDB-1


JOSEPH ALEXANDER MILLER,

       Respondent.


                       ORDER CONSTRUING LETTER AS MOTION
                                      AND
                    TRANSFERRING MOTION TO COURT OF APPEALS
                        AS SECOND OR SUCCESSIVE PETITION


       On July 5, 2019, Defendant, Joseph Alexander Miller, filed a letter in which he requests

relief from his convictions on the basis of the recent Sixth Circuit decision in United States v.

Havis, 927 F.3d 382 (6th Cir. 2019) (en banc) (per curiam). (Docket Entry (“D.E.”) 110.) The

Court construes the letter as a motion to vacate, set aside, or correct sentence pursuant 28 U.S.C.

§ 2255. For the reasons that follow, the motion must be transferred to the Sixth Circuit Court of

Appeals.

       Defendant previously filed a § 2255 petition, which the Court denied in 2009. (See Miller

v. United States, No. 2:05-cv-02180-STA-tmp, D.E. 29 (Mar. 30, 2009 W.D. Tenn.).) The motion

now before the Court presents a new ground for habeas relief, and therefore constitutes a second

or successive petition. See Gonzalez v. Crosby, 545 U.S. 524, 532 (2005) (holding a claim filed

subsequent to a first § 2255 petition which asserts a “new ground for relief” is a second or

successive petition) (citing 28 U.S.C. § 2244(b)).
       “Before a second or successive application . . . is filed in the district court, the applicant

shall move in the appropriate court of appeals for an order authorizing the district court to consider

the application.” 28 U.S.C. § 2244(b)(3)(A). Petitioner has not yet obtained authorization from

the Sixth Circuit to file his new claim. The motion is therefore TRANSFERRED to the United

States Court of Appeals for the Sixth Circuit. See In re Sims, 111 F.3d 45, 47 (6th Cir. 1997)

(holding that district courts should transfer to the appellate court second or successive petitions

filed without authorization from the Sixth Circuit).

       IT IS SO ORDERED this 12th day of July, 2019.


                                               s/ J. DANIEL BREEN
                                               UNITED STATES DISTRICT JUDGE




                                                  2
